Citation Nr: 9911118	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had verified active service from March 1965 to 
March 1968 and from August 1973 to November 1987.  His DD 214 
form indicates that he had 20 years of active service.  
Additional service is not verified, but the veteran reported 
his second period of service began in November 1970.

The issue on appeal arises from a June 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which, in pertinent part, denied 
service connection for bilateral pes planus.  The veteran was 
notified of this rating decision by a letter dated on July 
18, 1996.  In October 1996, the veteran filed a notice of 
disagreement and a statement of the case was issued.  At a 
hearing before the RO in Newark, New Jersey in March 1997, 
the veteran presented argument on the issue pertaining to 
flat feet, and this may be considered the equivalent of a 
substantive appeal.  In Tomlin v. Brown, 5 Vet.App. 355 
(1993), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that an oral statement by the appellant's accredited 
representative during a hearing before RO, when later reduced 
to writing in a transcript, constituted a notice of 
disagreement.  Similarly, a substantive appeal may consist of 
statements made at a hearing before the RO.

On October 19, 1998, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1998).

The Board notes that at his October 1998 hearing, the veteran 
submitted a medical record in support of his claim.  Although 
this was submitted following the RO's issuance of a 
supplemental statement of the case in December 1997, the 
veteran also filed a written statement indicating that he was 
waiving his right to have the 

evidence considered by the agency of original jurisdiction 
for review and preparation of another supplemental statement 
of the case.  38 C.F.R. § 20.1304(c) (1998).  Therefore, this 
evidence will be considered by the Board without returning it 
to the RO for prior consideration. 


FINDING OF FACT

There is no medical evidence linking the veteran's bilateral 
pes planus to his military service, and the claim for service 
connection is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
bilateral pes planus.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect that prior to an examination 
in March 1965, the veteran denied any history of foot 
trouble.  Upon examination, the veteran's feet were found to 
be normal.  The veteran sought outpatient treatment for a 
left knee condition in December 1967.  While the veteran 
indicated on a medical history form that he had a history of 
lameness prior to a February 1968 examination, this was 
related to his knee problem on another part of the form.  
Upon examination, the veteran's feet were found to be normal.  



In April 1968, the veteran filed a claim concerning service 
connection for a knee condition.  He did not specifically 
reference his feet. 

Prior to an examination in October 1970, the veteran denied 
any history of foot trouble.  Upon examination, the veteran's 
feet were found to be normal.  

In December 1970, the veteran sought treatment for pain in 
his right leg.  He was diagnosed as having probable muscle 
strain.  The service medical records reflect that beginning 
in September 1971, the veteran's right foot was treated for 
infection after he punctured it with a nail.  This treatment 
continued through December 1971; no mention of pes planus or 
flat feet was made in the treatment records.  In 1973 and 
1974, the veteran was treated for severe pains in his right 
leg and a strained left knee.  In September 1976, the veteran 
was treated for pain in the back of his left ankle.  He was 
assessed as having left Achilles tendonitis and given a 
profile of track shoes, no running over two miles per day and 
no marching over one hour without a ten minute break.  Upon 
an examination in December 1978, the veteran's feet were 
found to be normal. 

In December 1979, the veteran was treated for a sprained 
right knee, fitted for a cane and given a profile of no 
running for 90 days.  In October 1981, the veteran sought 
treatment for a pulled thigh muscle.  The veteran denied any 
history of foot trouble prior to a retention examination in 
September 1983.  Upon examination, his feet were noted to be 
normal.  Prior to his retirement examination in August 1987, 
the veteran did indicate a history of lameness and foot 
trouble, although the details of this referred to various 
problems he had had with his leg muscles, knees, ankles, and 
Achilles tendons.  Upon examination, the veteran's feet were 
found to be normal.   

In December 1987, the veteran filed a claim concerning 
service connection for left knee injury and lameness.  He did 
not specifically reference his feet.  



In March 1996, the veteran filed a written statement seeking, 
in part, service connection for flat feet.  The veteran 
asserted that his flat feet had been a potential basis for 
rejecting him at entrance in 1965, and that 20 years of 
marching and parachute jumping had aggravated this condition.  

By a June 1996 rating decision, the RO, in pertinent part, 
essentially denied service connection for bilateral pes 
planus.

In his October 1996 notice of disagreement, the veteran 
reported that he had been continually treated for knee 
problems, which he claimed had affected his flat feet.  

In March 1997, the veteran testified before a local hearing 
officer.  The veteran testified that while on active duty, he 
spent at least fourteen years jumping out of airplanes and 
landing on his feet, sometimes in high winds.  He made over 
100 jumps.  The veteran also ran between two to six miles in 
boots, which he felt affected his feet as well.  He 
reasserted that while he was being examined for entrance 
purposes, he was nearly rejected for flat feet.  The veteran 
was permitted to enlist, but he believed that his flat feet 
were worsened during active duty.  

The veteran was examined for VA purposes in March 1997.  The 
veteran advised the examiner that during his induction 
physical, he was noted to have flat feet.  Upon examination, 
the veteran's pes planus deformity was noted. 

In a written statement dated in July 1997, the veteran 
essentially reasserted that he had a preexisting pes planus 
condition which was noted by the induction examiner and 
aggravated by many years of active duty.  

In October 1997, VA medical records were associated with the 
claims file.  These records reflect, in pertinent part, three 
podiatry outpatient visits between October 1995 and April 
1996.  Bilateral pes planus was noted on two of the three 
visits.  



On October 1998, the veteran testified at the RO before the 
undersigned Board member.  He reported that he had two 
periods of service: from March 1965 to March 1968 and from 
November 1970 to December 1987.  The veteran essentially 
reasserted that he had a preexisting pes planus which was 
observed by an induction examiner in 1965 and aggravated by 
many years of active duty.  The veteran reported that between 
1967 and 1968, he went on sick call for problems associated 
with his feet.  He was given Motrin and a profile to avoid 
running for a week.  The veteran made many parachute jumps 
and ran from two to four miles every day on concrete and 
asphalt, wearing either boots or sneakers.  The veteran 
denied ever having been given special shoes or inserts to 
wear.  

The veteran testified that after his first period of service, 
he filed a claim in relation to problems with his legs, 
although he testified that he likely did not specify any 
complaints about his feet.  While his feet were bothering him 
at the time, he just shrugged it off and dealt with the pain.  
Between 1968 and 1970, the veteran would take aspirin if his 
feet were bothering him; he did not seek any formal medical 
treatment.  The veteran indicated that upon entering the 
service for the second time, in 1970, he did not disclose his 
flat feet because he wanted to avoid difficulty in re-
enlisting.  According to the veteran, he was given four to 
five profiles between 1970 and 1977 for his feet.  After 
1977, the veteran was assigned to a unit which did not jump.  
While his feet continued to bother him, he avoided seeking 
medical aid because in the Army, "if something hurts you, 
you just got to shake the hurt off or don't let it bother 
you..."  

The veteran reported that upon discharge in 1987, he filed a 
claim concerning service connection for, in part, his feet, 
and knees.  Although the veteran's feet continued to bother 
him, he would take pills and avoided getting medical 
treatment so it would not interfere with his school.  The 
veteran began to seek treatment for his feet in 1995, due to 
the dangers arising from diabetes.  The veteran testified 
that at one point during active duty, he was given a cane 
because of a problem with his foot.  The veteran denied that 
any physician had told him that the running and jumping he 
did in service had worsened his flat feet.  At the time of 
his hearing, the veteran also submitted a VA Form 10-2431, 
Request for Prosthetic Services, dated in September 1990.  On 
this document, a VA physician noted that the veteran had 
chronic foot pain secondary to flat feet, and requested an 
arch support insert.   

II.  Analysis
Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ § 1110, 1131 (West 1991).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well-grounded claim.  
If he has not, then the claim must fail and there is no 
further duty to assist in the development of the claim.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well-grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the Board finds that the veteran's claim 
concerning service connection 

for bilateral pes planus is not well-grounded within the 
meaning of 38 U.S.C.A. 
§ 5107, as he has submitted no medical evidence linking any 
current pes planus to any incident of military service, nor 
medical evidence showing that he had a preexisting pes planus 
which was aggravated by service.  The key question in this 
case centers on the relationship of the pes planus disorder 
with military service.  Such a relationship is not 
susceptible to informed lay observation, and thus, for there 
to be credible evidence of such a relationship, competent 
medical evidence is required. 

The veteran has asserted that his bilateral flat feet were 
either manifested in service or a pre-existing condition 
which was aggravated by active duty.  In this regard, the 
Board notes that evidentiary assertions accompanying a claim 
for VA benefits must be accepted as true for purposes of 
determining whether the claim is well-grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id. at 495.  There is no indication that 
the veteran in this case has a medical background or 
otherwise has the sufficient expertise to offer a competent 
medical opinion as to the causation or aggravation of his 
bilateral pes planus. 

Thus, the Board finds that the veteran's claim concerning 
service connection for bilateral pes planus is not well-
grounded.  If a claim is not well-grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well-grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claim for 
service connection for bilateral pes planus is denied.  


ORDER

Service connection for bilateral pes planus is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

